SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2015 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayer’s ID (CNPJ/MF) No. 01.545.826/0001-07 Corporate Registry (NIRE) No. 35.300.147.952 Publicly-held Company. MANAGEMENT PROPOSAL ANNUAL GENERAL MEETING APRIL 16, 2015 1 INDEX proposal for the annual general meeting 3 appendix I – MANAGEMENT COMMENTS 6 appendix II – FISCAL COUNCIL CANDIDATES’ PROFILE 43 appendix III – MANAGEMENT COMPENSATION 47 2 GAFISA S.A. Corporate Taxpayer’s ID (CNPJ/MF) No. 01.545.826/0001-07 Corporate Registry (NIRE) No. Publicly-held Company Dear Shareholders, Below we present for your appreciation the management proposal for the matters on the agenda of the Company’s Annual General Meeting to be held on April 16, 2015: 1. Review the management accounts and examine, discuss and vote on the financial statements relative to the fiscal year ended December 31, 2014. We propose that the management accounts and financial statements for the 2014 fiscal year, as disclosed on February 27, 2015 on the websites of the Brazilian Securities and Exchange Commission (" CVM ") and the BM&FBOVESPA S.A. - São Paulo Stock, Commodities and Futures Exchange (" BM&FBovespa ”) via the Periodic Information System (IPE) and on February 28, 2015 in the newspapers O Estado de São Paulo and the Official Gazette of the State of São Paulo (“ Financial Statements ”) be approved without reservations. We also propose that there is no distribution of dividends as the Company has made a calculated loss in the fiscal year ended 31/12/14. As per Article 9, paragraph III of CVM Instruction 481 of December 17, 2009 (“ CVM Instruction 481/09 "), the management’s comments on the Company’s financial situation are detailed in Appendix I of this proposal. In compliance with the provisions of Article 9, V and paragraph 1, III of CVM Instruction 481/09, the opinion of the Fiscal Council and the Audit Committee are available at the Company’s headquarters, on its Investor Relations website ( www.gafisa.com.br/ri/ ) and on the websites of the BM&FBOVESPA S.A. – São Paulo Stock, Commodities and Futures Exchange ( www.bmfbovespa.com.br ) and the Brazilian Securities and Exchange Commission ( www.cvm.gov.br ). 2. Fixing the management’s overall compensation for the 2015 fiscal year. We recommend that the management’s overall compensation for the fiscal year 2015 should be fixed at the limit of
